Citation Nr: 1132074	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  10-24 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type II ("DM II").

4.  Entitlement to service connection for arthritis, multiple joints.

5.  Entitlement to service connection for kidney disease, status-post kidney transplant, claimed as secondary to DM II.

6.  Entitlement to service connection for a left foot bunion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied the Veteran's claim of entitlement to service connection for the aforementioned disorders.  

In July 2011, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction ("AOJ") in accordance with 
38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for amputation of two toes (claimed as secondary to left foot bunion) has been raised by the record (see Board video conference hearing transcript), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue.  Accordingly, itis referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he has bilateral hearing loss, tinnitus, DM II, arthritis, kidney disease, and a left foot bunion, all as a result of active duty service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Although the Board observes that the Veteran's service treatment records are unavailable and were presumably destroyed (and, thus, there is no competent medical evidence from service that could assist the Veteran in substantiating his claims), in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") noted that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson reaffirmed the Court's holdings in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.

In this case, during his July 2011 Board video conference hearing, the Veteran stated that 1) he had bilateral hearing loss and tinnitus as a result of acoustic trauma during boot camp (he does not contend, and there is no evidence of combat service); 2) he sustained a left foot bunion (and subsequent, related complications) during boot camp; 3) due to cold exposure during service in Germany, he currently has arthritis of multiple joints, including the knees, neck, shoulders and back; and 4) that he developed kidney disease, and subsequently had to undergo kidney transplant surgery, as a result of DM II, which he says resulted from the food and beverages he consumed while serving in Germany. 

In this respect, the Board notes that, while there is medical evidence of record to demonstrate that the Veteran has been diagnosed with osteoarthritis, DM II, kidney disease and has undergone surgery on his left foot, there is no evidence that he currently has diagnoses of bilateral hearing loss or tinnitus, or that he has been diagnosed with either condition at any time during the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Nonetheless, the Board believes that hearing loss and tinnitus are the types of disorders that the Veteran, as a lay person, is competent to describe.  With regard to the other claimed disabilities, the Board observes that the United States Court of Appeals for Veterans' Claims ("Court") has held that, when a veteran's service records are unavailable, VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Here, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the [VA] Secretary to make a decision on the claim," see McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that a VA examination and opinion is necessary to determine whether any of his claimed disabilities are the result of his active military service.  See
 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(1).  The requirement under the Veterans Claims Assistance Act of 2000 for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  McLendon, 20 Vet. App. 79, 83 (2006).

The Board further notes that, although the Veteran has submitted some private treatment reports, it is unclear whether there are additional reports not currently of record that could assist the Veteran in substantiating his claim.  Therefore, while the case is in remand status, an attempt to obtain the most up-to-date treatment reports for the Veteran's claimed disabilities must be undertaken.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all private health care providers that have treated him for his bilateral hearing loss, tinnitus, DM II, arthritis, kidney disease, and left foot bunion since November 2010.  After securing the necessary releases, the RO should attempt to obtain any and all records that have not already been associated with the claims folder.  All records obtained or responses received should be associated with the claims file.  Any negative response should be included in the claims folder.  

2.  Following completion of the above, the RO/AMC should schedule the Veteran for appropriate VA examination for the purposes of determining the nature and etiology of any currently-diagnosed hearing disorder, including sensorineural hearing loss and tinnitus, and to determine the nature and etiology of the Veteran's previously-diagnosed DM II, arthritis (multiple joints), kidney disease, status-post kidney transplant, and left foot bunion.  Any tests deemed necessary should be conducted, and the claims folder must be provided to each examiner for review in conjunction with the examination.  The examiner must state that the claims folder has been reviewed.  The examiner should elicit from the Veteran his history of all symptomatology and treatment associated with the claimed disabilities and note that, in addition to the medical evidence of record, the Veteran's statements have been considered.  Following a review of the relevant evidence in the claims file and the clinical evaluation, the examiner should be asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any diagnosed hearing loss disorder, tinnitus, DM II, arthritis, kidney disease, or a left foot bunion were either incurred or aggravated (permanently worsened beyond the natural progression of the disorder) by active duty service.  All opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

3.  If, and only if, the examiner concludes that the Veteran's DM II is the result of, or is otherwise related to active duty service, and does not find that the Veteran's  kidney disease, status-post kidney transplant, is the direct result of active military service, he or she should provide an opinion as to whether any such kidney disease was either caused or aggravated (as opposed to a temporary worsening) by his DM II.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

4.  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.  

5.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

